Name: Commission Regulation (EEC) No 3994/88 of 21 December 1988 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|31988R3994Commission Regulation (EEC) No 3994/88 of 21 December 1988 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops Official Journal L 354 , 22/12/1988 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 28 P. 0037 Swedish special edition: Chapter 3 Volume 28 P. 0037 COMMISSION REGULATION (EEC) No 3994/88 of 21 December 1988 amending Regulation (EEC) No 890/78 laying down detailed rules for the certification of hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 2 (5) thereof, Whereas Commission Regulation (EEC) No 890/78 (3), as last amended by Regulation (EEC) No 3589/85 (4), stipulates that only hops complying with the definition in Article 1 of Regulation (EEC) No 1696/71 and the minimum marketing requirements laid down in Annex I to Regulation (EEC) No 890/78 may obtain the certificate referred to in Article 5 of Council Regulation (EEC) No 1784/77 of 19 July 1977 concerning the certification of hops (5), as last amended by Regulation (EEC) No 2039/85 (6); Whereas experience has shown that it is impossible to exclude the presence of particles of other varieties of hops in samples; whereas that fact does not impair the characteristics of the product to be certified; whereas very small quantities of such particles should therefore be allowed; whereas Regulation (EEC) No 890/78 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 In line (c) in the column headed ´Description' of Annex I to Regulation (EEC) No 890/78, ´which generally do not come from the cone' is replaced by the following: ´which generally do not come from the cone; the maximum contents indicated may include particles of varieties of hops other than those to be certified, amounting to up to 2 % of the weight'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 377, 31. 12. 1987, p. 40. (3) OJ No L 117, 29. 4. 1978, p. 43. (4) OJ No L 343, 20. 12. 1985, p. 19. (5) OJ No L 200, 8. 8. 1977, p. 1. (6) OJ No L 193, 25. 7. 1985, p. 1.